Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141417(27)                                                                                          Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  KATHERINE A. SWANSON,                                                                                Diane M. Hathaway
           Plaintiff-Appellant,                                                                       Alton Thomas Davis,
                                                                                                                         Justices
  v                                                                 SC: 141417
                                                                    COA: 297213
                                                                    WCAC: 09-000183
  WESTGATE LIVING CENTRE and
  CONNECTICUT INDEMNITY COMPANY,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  27, 2010 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
         d1213                                                                 Clerk